DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 6, 2021. Claims 1, 8, and 9 are amended.
Applicant’s arguments have been considered, but the new grounds of rejection, elaborated below, render them moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuchi et al., US 6,139,641, in view of Yang et al., US 2015/0267291.
Claims 1-2: Inokuchi discloses an apparatus, comprising:
Top and bottom surfaces (Fig. 2);
At least one vertical side surface corresponding to a substrate thickness;
A chamber (10) comprising sidewall sections surrounding the substrate;
A plurality of gas inlet ports formed on a first side wall;
Wherein the inlet ports (60) introduce a gas in a lateral direction (Fig. 5);
Wherein the inlet ports are horizontally aligned with the substrate (90) (Fig. 2);
A gas outlet port (27) formed on a second side wall opposite the first side wall;
Wherein the outlet port conducts a portion of the gas out of the chamber along the lateral direction;
Wherein the outlet port is horizontally aligned with the substrate;
Wherein the outlet port is configured for loading and unloading the substrate (3, 64ff; 4, 61-63);
Wherein the plurality of inlet ports and the outlet port cause the gas to:
Flow across the top and bottom surfaces of the substrate in the lateral direction (3, 36-39);
Restore an internal pressure of the chamber. 
Those limitations drawn to the type of gas supplied, i.e., a “cooling gas,” constitute intended use, whereby the prior art must merely demonstrate the capacity to reproduce any functional recitations – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed Ex parte Masham 2, USPQ2D 1647). In order to provide a gas of lower temperature than a heated substrate, the operator of Inokuchi’s chamber can simply silence the operation of the heaters (70). 
Lastly, the claim specifies the chamber as a “load lock,” but seemingly critical features like a door for the outlet port and a vacuum pump for reducing pressure remain undisclosed. As such, the fact that Inokuchi’s chamber, too, lacks these features does not nullify the title of load lock. For instance, it would have been obvious to integrate Inokuchi’s chamber within a cluster tool operating under vacuum pressure for purposes of enhancing throughput – Figure 7 of Yang, as one example, depicts a lateral flow reactor (1) directly coupled to a vacuum transfer chamber (170) [0034]. In such an arrangement, the operations of the vacuum pump disposed in the central transfer chamber can facilitate a reduction of pressure within the attached, lateral-flow chamber. In such a context, the treatment chamber of Inokuchi would be capable of cycling between vacuum and atmospheric pressure, i.e., function as a load lock.
Claim 4: As limned by Figure 12, Inokuchi provides support claws (122) for bearing the edges of the substrate (3, 48-50). As these claws possess a vertical extent, they necessarily constitute “bumpers” by preventing the substrate’s lateral movement.
Claim 5: The horizontal supporting surface of Inokuchi’s support claw may be taken as the “pad.”
Claim 11: Figure 2 of Yang illustrates the lateral-flow reactor (1), as well as the feature of a valve (47) in fluid communication with the gas inlet port [0035].
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuchi in view of Yang, and in further view of McClanahan et al., US 5,513,594.
Inokuchi is silent regarding the feature of a clamping pin. In supplementation, McClanahan provides a clamping pin (57) which translates vertically to selectively apply pressure to the substrate to prevent its lateral movement (Figs. 4-6; 7, 19-55). As Inokuchi shares this desideratum, it would have been obvious to the skilled artisan to integrate a clamping pin within the system of the primary reference.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuchi in view of Yang, and in further view of Hirano, US 2013/0078816.
Inokuchi is silent regarding the feature of an inlet port disposed on the chamber’s top wall. Remedying the deficiency is Hirano, who embeds a gas inlet port (234) within a heating array (280) disposed on the ceiling of a treatment chamber (Fig. 7, [0102]). It would have been obvious to integrate an upper inlet port within Inokuchi’s apparatus, as combining prior art elements according to known methods to yield predictable results is within the horizon of ordinary skill. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716